      1:19-cv-02013-MGL         Date Filed 09/30/20      Entry Number 19        Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

PAVELLE MICHELLE LEE,                            §
               Plaintiff,                        §
                                                 §
                                                 §
vs.                                              § CIVIL ACTION NO. 1:19-2013-MGL-SVH
                                                 §
ANDREW SAUL,                                     §
Commissioner of Social Security                  §
Administration,                                  §
                    Defendant.                   §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION,
          REVERSING DEFENDANT’S DECISION TO DENY BENEFITS,
        AND REMANDING THE MATTER FOR FURTHER CONSIDERATION

       This is a Social Security appeal in which Plaintiff Pavelle Michelle Lee (Lee) seeks judicial

review of the final decision of Defendant Andrew Saul (Saul) denying her claim for disability

insurance benefits (DIB).     The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Saul’s decision be

reversed and this matter be remanded to him for further consideration as per sentence four of 42

U.S.C. § 405(g). The Magistrate Judge filed the Report in accordance with 28 U.S.C. § 636 and

Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
      1:19-cv-02013-MGL          Date Filed 09/30/20       Entry Number 19         Page 2 of 7




determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on May 11, 2020. Saul filed his objection, and Lee

filed her reply to the objection, on May 26, 2020. The Court has reviewed Saul’s objection, but

holds it to be without merit. It will therefore enter judgment accordingly.

       On October 25, 2012, Lee filed her application for DIB. She contended her disability

commenced on October 1, 2011. Saul denied Lee’s application initially and upon reconsideration.

Lee then requested a hearing before an Administrative Law Judge (ALJ), which the ALJ conducted

on November 19, 2014. At the hearing, Lee amended her alleged onset date to February 1, 2013.

       On January 6, 2015, the ALJ issued a decision holding Lee was not disabled. The Appeals

Council denied Lee’s request for review of the ALJ’s decision. Lee then filed an action for judicial

review with this Court. The Court subsequently reversed Saul’s decision and remanded the matter

to him for further consideration.

       Lee had a second hearing with the ALJ on February 14, 2018. On May 1, 2018, the ALJ

issued another decision holding Lee was not disabled. The Appeals Council again denied Lee’s

request for review of the ALJ’s decision. Lee then filed this action for judicial review with the Court

on July 18, 2019.

       For purposes of determining whether one is entitled to disability benefits, the term

“disability” is defined as an “inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or




                                                  2
      1:19-cv-02013-MGL          Date Filed 09/30/20       Entry Number 19         Page 3 of 7




which has lasted or can be expected to last for a continuous period of not less than 12 months.” 20

C.F.R. § 404.1505(a).

       The Agency has established a five-step sequential evaluation process for determining if a

person is disabled. 20 C.F.R. §§ 404.1520(a), 416.920(a). The five steps are: (1) whether the

claimant is currently engaging in substantial gainful activity; (2) whether the claimant has a

medically determinable severe impairment(s); (3) whether such impairment(s) meets or equals an

impairment set forth in the Listings; (4) whether the impairment(s) prevents the claimant from

returning to his past relevant work; and, if so, (5) whether the claimant is able to perform other work

as it exists in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(I)-(v), 416.920(a)(4)(I)-(v).

       Under 28 U.S.C. § 636(b)(1), a district court is required to conduct a de novo review of those

portions of the Magistrate Judge’s Report to which a specific objection has been made. The Court

need not conduct a de novo review, however, “when a party makes general and conclusory

objections that do not direct the court to a specific error in the [Magistrate Judge’s] proposed

findings and recommendations.” Orpiano v. Lee, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ.

P. 72(b).

       It is the plaintiff’s duty both to produce evidence and prove he is disabled under the Act. See

Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995). Nevertheless, the ALJ is to develop the record

and when he “fails in his duty to fully inquire into the issues necessary for adequate development

of the record, and such failure is prejudicial to the claimant, the case should be remanded.” Marsh

v. Harris, 632 F.2d 296, 300 (4th Cir. 1980).

       It is also the task of the ALJ, not this Court, to make findings of fact and resolve conflicts

in the evidence. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). “It is not within the


                                                  3
      1:19-cv-02013-MGL           Date Filed 09/30/20      Entry Number 19        Page 4 of 7




province of this [C]ourt to determine the weight of the evidence; nor is it [the Court’s] function to

substitute [its] judgment for that of [the defendant] if [the] decision is supported by substantial

evidence.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).

         In other words, the Court “must sustain the ALJ’s decision, even if [it] disagree[s] with it,

provided the determination is supported by substantial evidence.” Smith v. Chater, 99 F.3d 635, 638

(4th Cir. 1996). Under the substantial evidence standard, the Court must view the entire record as

a whole. See Steurer v. Bowen, 815 F.2d , 1249, 1250 (8th Cir. 1987).

         “[T]he substantial evidence standard presupposes a zone of choice within which the

decisionmakers can go either way, without interference by the courts. An administrative decision

is not subject to reversal merely because substantial evidence would have supported an opposite

decision.” Clarke v. Bowen, 843 F.2d 271, 272-73 (8th Cir. 1988) (citations omitted) (internal

quotation marks omitted) (alteration omitted). Put differently, if the ALJ’s “dispositive factual

findings are supported by substantial evidence, they must be affirmed, even in cases where contrary

findings of an ALJ might also be so supported.” Kellough v. Heckler, 785 F.2d 1147, 1149 (4th Cir.

1986).

         The Magistrate Judge offered the following explanation for why she concluded the Court

should reverse Saul’s decision denying benefits and remand the matter to him for further

consideration:

                 Although the ALJ cited multiple reasons for finding [Lee’s] mental
                 impairments were not as severe as she alleged or disabling, she failed
                 to explain how the [residual functional capacity (RFC)] assessment
                 accommodated [Lee’s] moderate limitation in interacting with others.
                 “[T]he ALJ must both identify evidence that supports [her]
                 conclusion and ‘build an accurate and logical bridge from [that]
                 evidence to [her] conclusion.’” Woods v. Berryhill, 888 F.3d 686,
                 694 (4th Cir. 2018) (citing Monroe v. Colvin, 826 F.3d 176, 189) (4th

                                                   4
      1:19-cv-02013-MGL           Date Filed 09/30/20       Entry Number 19         Page 5 of 7




                Cir. 2016)). In other words, the ALJ was not only required to give
                reasons for rejecting [Lee’s] allegations, but to explain how the
                restrictions she included in the RFC assessment accommodated those
                limitations that were supported by the record.

                To assess a claimant’s ability to interact with others, the ALJ must
                consider her “abilities to relate to and work with supervisors,
                co-workers, and the public.” 20 C.F.R. Pt. 404, Subpt. P, App’x 1,
                § 12.00(E)(2). . . . The record reflects that Drs. Weston and
                Browning diagnosed agoraphobia. [Agoraphobia is a type of anxiety
                disorder in which you fear and avoid places or situations that might
                cause you to panic and make you feel trapped, helpless or
                embarrassed]. See, e.g., Tr. at 325, 794, 796, 802, 812, 822–23. . . .

                The ALJ included in the RFC assessment a restriction for “occasional
                interaction with the public” to presumably account for the moderate
                degree of limitation she found in [Lee’s] ability to interact with
                others. Tr. at 405. Thus, she did not entirely discredit [Lee’s]
                allegations of difficulty interacting with others.

                Nevertheless, the ALJ did not comply with the requirements in SSR
                96-8p to the extent that she failed to include a narrative discussion
                describing how all the relevant evidence supported a finding that
                [Lee’s] moderate limitation in interacting with others was
                accommodated by the restriction to occasional interaction with the
                public. Because a claimant’s ability to interact with others addresses
                not only her ability to interact with the public, but also her ability to
                interact with coworkers and supervisors, the ALJ erred in declining
                to address this element of Plaintiff’s functioning. See 20 C.F.R. Pt.
                404, Subpt. P, App’x 1, § 12.00(E)(2); see also Young v. Barnhart,
                362 F.3d 995, 1002 (7th Cir. 2004) (“Although this RFC requires
                that [the claimant] have limited contact with the public and
                coworkers, it says nothing of limiting contact with supervisors[.]”).

Report 54-55.

       Saul raises just one objection to the Report. According to Saul, the Magistrate Judge erred

in advising the Court to remand this matter inasmuch as “[r]emand for further evaluation of [Lee’s]

ability to interact with co-workers and supervisors is futile where substantial evidence supports the

ALJ’s overall assessment of her mental impairment.” Saul further states that, “[a]lthough the


                                                   5
      1:19-cv-02013-MGL         Date Filed 09/30/20       Entry Number 19        Page 6 of 7




Magistrate Judge [suggested] that remand is required for the ALJ to further explain why [Lee’s]

interaction with supervisors and coworkers was not limited, we respectfully disagree, as a full

reading of the ALJ’s decision provides a reasonable rationale for her denial.” Objection at 2.

        The Court need not linger here long. Having made a careful de novo review of the record,

it agrees with the Magistrate Judge that reversal and remand is appropriate for the reasons she

provided.

       The Court notes that a review of its Social Security decisions will readily show it has often

affirmed Saul’s decision to deny benefits when the ALJ has “buil[t] an accurate and logical bridge

from the evidence to [her] conclusion[,] Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000), such

that the Court was able to follow the ALJ’s rational. See, e.g., Donaldson v. Saul, Civil Action No.

5:18-0853-MGL, 2019 WL 4051688, at *2 (D.S.C. 2019) (concluding there was “an accurate and

logical bridge from the evidence to [the ALJ’s] conclusion” to deny benefits), Knight v. Berryhill,

Civil Action No. 0:17-1896-MGL, 2018 WL 3722287, at *4 (D.S.C. 2018) (“Although the ALJ

could have written more, she provides “an accurate and logical bridge from the evidence to her

conclusion such that the Court is able to provide meaningful review and determine her decision [to

deny benefits] is supported by substantial error and free from reversible legal error.”).

       Here, however, “[g]iven the depth and ambivalence of the . . . record, the ALJ’s failure to

adequately explain [her] reasoning precludes this Court . . . from undertaking a meaningful review

of” her decision to deny benefits. Radford v. Colvin, 734 F.3d 288, 296 (4th Cir. 2013).

Accordingly, the Court will overrule Saul’s objection.

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Saul’s objection, adopts the Report, and incorporates it herein.


                                                 6
     1:19-cv-02013-MGL        Date Filed 09/30/20     Entry Number 19      Page 7 of 7




Therefore, it is the judgment of the Court Saul’s decision is REVERSED and this matter is

REMANDED to him for further consideration as per sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

       Signed this 30th day of September, 2020, in Columbia, South Carolina.

                                              /s/ Mary Geiger Lewis
                                              MARY GEIGER LEWIS
                                              UNITED STATES DISTRICT JUDGE




                                              7
